COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00208-CR
                            NO. 02-13-00209-CR

RAINIER FRIMPONG AMANKWAH                                        APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                   ----------

                         MEMORANDUM OPINION 1

                                   ----------

      Pursuant to a plea bargain in each case, Appellant Rainier Frimpong

Amankwah pled guilty to (1) engaging in organized criminal activity—making a

false statement to obtain property or credit of $20,000–$100,000 2 and (2) the



      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. §§ 32.32(a)–(b), (c)(5), 71.02(a)(1) (West 2011
& Supp. 2012).
fraudulent use or possession of ten–fifty items of identifying information, 3 and the

trial court convicted him and sentenced him to thirteen years’ confinement, with

the two sentences to run concurrently. The trial court imposed the sentences on

August 22, 2011. Appellant did not file a motion for new trial in either case, so

his notices of appeal were due September 21, 2011, but were not filed until May

7, 2013. The notices of appeal were therefore untimely. 4

      Accordingly, we informed Appellant by letter on May 16, 2013, that these

appeals were subject to dismissal unless he or any party desiring to continue the

appeals filed a response showing grounds for continuing the appeals.

Appellant’s lawyer filed a response indicating that the pro se notices of appeal

were filed without his knowledge and stating his awareness that the cases could

not be appealed.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. 5   The Texas Court of Criminal

Appeals has expressly held that without a timely filed notice of appeal or motion

for extension of time, this court cannot exercise jurisdiction over an appeal. 6



      3
       See id. § 32.51(a)–(b), (c)(3).
      4
       See Tex. R. App. P. 26.2(a)(1).
      5
       See id.; Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012).
      6
       Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996).


                                         2
Because Appellant’s notices of appeal were untimely filed, we dismiss these

cases for want of jurisdiction. 7



                                                  PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 17, 2013




      7
       See Tex. R. App. P. 26.2(a)(1), 43.2(f).


                                        3